  Case 14-11963-amc            Doc 192-2 Filed 10/23/18 Entered 10/23/18 16:25:27                         Desc
                                    Proposed Order Page 1 of 2
                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: Joseph Dennis Catanese dba Catman Sports, Inc.
       Cathy Louise Catanese                                                         CHAPTER 13
                              Debtors

ABS REO Trust
                                  Movant
                vs.                                                               NO. 14-11963 AMC

Joseph Dennis Catanese dba Catman Sports, Inc.
Cathy Louise Catanese
                              Debtors
                                                                           11 U.S.C. Sections 362 and 1301
William C. Miller Esq.
                                  Trustee

                                                    ORDER

         AND NOW, this             day of                , 2018 at Philadelphia, upon failure of Debtors and the
 Trustee to file and Answer or otherwise plead, it is:
         ORDERED THAT: The Motion for Relief from the Automatic Stay of all proceedings is granted and
 the Automatic Stay of all proceeding, as provided under Section 362 of the Bankruptcy Abuse and Consumer
 Protection Act of 2005 (The Code), 11 U.S.C. Section 362, is modified with respect to the subject premises
 located at 104 Slate Ridge Road, Coatesville, PA 19320 (“Property), so as to allow Movant, its successors or
 assignees, to proceed with its rights and remedies under the terms of the subject Mortgage and pursue its in
 rem State Court remedies including, but not limited to, taking the Property to Sheriff’s Sale, in addition to
 potentially pursuing other loss mitigation alternatives including, but not limited to, a loan modification, short
 sale or deed-in-lieu of foreclosure. Additionally, any purchaser of the Property at Sheriff's Sale (or
 purchaser's assignee) may take any legal action for enforcement of its right to possession of the Property.




                                                                                United States Bankruptcy Judge.
Case 14-11963-amc           Doc 192-2 Filed 10/23/18 Entered 10/23/18 16:25:27   Desc
                                 Proposed Order Page 2 of 2
Joseph Dennis Catanese dba Catman Sports, Inc.
104 Slate Ridge Road
Coatesville, PA 19320

Cathy Louise Catanese
104 Slate Ridge Road
Coatesville, PA 19320

Joseph T. Bambrick, Jr. Esq.
529 Reading Avenue, Suite K (VIA ECF)
West Reading, PA 19611

William C. Miller Esq.
Chapter 13 Trustee
P.O. Box 1229
Philadelphia, PA 19105

KML Law Group, P.C.
Suite 5000 – BNY Mellon Independence Center
701 Market Street
Philadelphia, PA 19106-1532
